Title: To James Madison from Hans Rudolph Saabye, 7 April 1801 (Abstract)
From: Saabye, Hans Rudolph
To: Madison, James


7 April 1801, Copenhagen. Transmits duplicate of his dispatch of 16 Feb. Recounts deterioration of Anglo-Danish relations. After a British fleet of fifty-eight ships appeared in the Kattegat, a truce vessel arrived on 20 Mar. with dispatches for British chargé. Englishman demanded recognition as British minister; the Danes declined as long as the embargo on Danish ships continued. When the Danes refused the British request for free passage through the sound, the British admiral said this action amounted to a declaration of war. Describes in detail resulting naval conflict between British and Danes on 31 Mar. News of Czar Paul’s death has arrived and may have favorable effect on the situation. Though Danes were defeated, the British have suffered tremendous losses and may be unable to undertake operation against Russia.
 

   
   RC (DNA: RG 59, CD, Copenhagen, vol. 1). 4 pp.; docketed by Wagner as received 6 July.



   
   A full transcription of this document has been added to the digital edition.

